Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ahab Elmadhoun
(OI File No. 5-07-40958-9),

Petitioner,
v.

The Inspector General.

Docket No. C-16-303
Decision No. CR4710
Date: September 22, 2016
DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Ahab Elmadhoun, for 18 years from participation in
Medicare, Medicaid, and all other federal health care programs based on Petitioner’s
conviction of a felony related to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance. Petitioner sought review of the exclusion. For the
reasons stated below, I conclude that the IG has a basis for excluding Petitioner because
Petitioner was convicted of a felony offense related to the unlawful distribution and
dispensing of a controlled substance as defined under state law. Further, I affirm the 18-
year length of the exclusion because the IG proved that two aggravating factors exist and
Petitioner did not prove that any mitigating factors exist. Finally, the exclusion is
effective January 20, 2016, and I have no authority to alter that date.

I. Background

In a December 31, 2015 letter the IG notified Petitioner that he was being excluded from
Medicare, Medicaid, and all federal health care programs pursuant to 42 U.S.C. § 1320a-
7(a)(4) for 18 years. IG Exhibit (Ex.) 1 at 1. The IG advised Petitioner that the exclusion
was based on his felony conviction “in United States District Court, Eastern District of
Michigan, of a criminal offense related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance as defined under Federal or State
law.” IG Ex. | at 1. Further, the IG imposed a length of exclusion in excess of the five-
year statutory minimum because “[t]he court sentenced [Petitioner] to 72 months of
incarceration . . .” and because “[t]he Michigan Department of Licensing and Regulatory
Affairs suspended [Petitioner’s] license to practice as a pharmacist.” IG Ex. 1 at 1-2.

Petitioner timely requested a hearing. I was assigned to hear and decide this case. On
April 6, 2016, I convened a prehearing conference by telephone, the substance of which
is summarized in my Order and Schedule for Filing Briefs and Documentary Evidence
(Order) of the same date. See 42 C.F.R. § 1005.6. Pursuant to the Order, the IG
submitted a brief (IG Br.) together with nine exhibits (IG Exs. 1-9), Petitioner submitted
a response brief (P. Br.), and the IG submitted a reply brief.

II. Decision on the Record

Petitioner objects to my relying on the facts in the Second Superseding Indictment (IG
Ex. 4). This objection appears to primarily focus on the dismissed count against
Petitioner for health care fraud conspiracy. P. Br. at 3. I note the objection and I will not
consider any of the charges in the Second Superseding Indictment to which Petitioner did
not plead guilty. Petitioner did not make any other objections to the IG’s other proposed
exhibits. Therefore, I admit IG Exs. 1-9 into the record. Order §{ 6, 9; Civil Remedies
Division Procedures § 14(e). Petitioner did not submit any proposed exhibits.

The decision in this case will be based on the written record. I ordered the parties to
complete and submit short form briefs. Order {fj 4, 5(c), 6. The IG filed a completed
short form brief and indicated that he did not believe an in-person hearing was necessary
and that he did not have any testimony to offer at a hearing. IG Br. at 13. Petitioner filed
his own brief and did not complete the short form brief. In his submission, he stated that
this “matter may be adjudicated on the written record and that no in-person hearing is
required.” P. Br. at 18. Therefore, I issue this decision based on the written record.

III. Issue

The issues in this case are limited to determining if there is a basis for exclusion and, if
so, whether the length of the exclusion imposed by the IG is unreasonable. 42 C.F.R.

§ 1001.2007(a)(1)-(2).

IV. Jurisdiction

I have jurisdiction to adjudicate this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
V. Findings of Fact, Conclusions of Law, and Analysis’

A. The IG proved each of the required elements under 42 U.S.C. § 1320a-
7(a)(4); therefore, there is a basis to exclude Petitioner.

The IG cites 42 U.S.C. § 1320a-7(a)(4) as the basis for Petitioner’s mandatory exclusion.
IG Ex. | at 1. The statute provides:

(a) Mandatory exclusion

The Secretary shall exclude the following individuals and
entities from participation in any Federal health care program
(as defined in section 1320a—7b(f) of this title):

oe Rk

(4) Felony conviction relating to controlled substance

Any individual or entity that has been convicted for an
offense which occurred after August 21, 1996, under
Federal or State law, of a criminal offense consisting
of a felony relating to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled
substance.

Thus, the elements the IG must prove to sustain Petitioner’s exclusion pursuant to

42 U.S.C. § 1320a-7(a)(4) in this case are: (1) Petitioner was convicted of a criminal
offense consisting of a felony which occurred after August 21, 1996, and (2) Petitioner’s
offense was related to the unlawful manufacture, distribution, prescription, or dispensing
of a controlled substance.

I. Petitioner pled guilty in the U.S. District Court, District of
Michigan (District Court), to Conspiracy to Distribute and
Possess with Intent to Distribute Controlled Substances, a
felony violation under 21 U.S.C. §§ 841(a) and 846, and the
federal court entered a Judgment in a Criminal Case.

On January 10, 2013, a Second Superseding Indictment was handed up charging
Petitioner and 43 other defendants with five counts of criminal conduct. IG Ex. 4. Count
One of the Indictment charged Petitioner with conspiracy to distribute and possess with

' My findings of fact and conclusions of law are set forth in italics and bold font.
intent to distribute controlled substances in violation of 21 U.S.C. §§ 841(a) and 846. IG
Ex. 4 at 9-12. On July 15, 2014, Petitioner pled guilty to Count One of the Indictment as
well as to Count Four related to money laundering, in violation of 18 U.S.C. § 1957. IG
Ex. 5.

Petitioner stipulated in his plea agreement to the following facts describing his criminal
conduct: Petitioner is a pharmacist who owned and operated his own pharmacy in
Detroit, Michigan; Petitioner agreed with other individuals to dispense and did dispense,
at a conservative estimate, 1,500 tablets of OxyContin/Oxycodone (a schedule II
controlled substance), 100,000 tablets of Vicodin/Hydrocodone Bitartrate (a schedule III
controlled substance), and 100,000 tablets of Xanax/Alprazolam (a schedule IV
controlled substance) to others; and patient recruiters brought fraudulent prescriptions to
Petitioner at his pharmacy, and he dispensed the above mentioned controlled substances,
nowing the prescriptions were fraudulent and had no legitimate medical purpose and
nowing that his actions were outside the course of usual medical practice. IG Ex. 5 at
3-4. The patient recruiters subsequently filled the prescriptions at Petitioner’s pharmacy
and the drugs would be transferred and sold on the street market through a network of
controlled substance distributors. IG Ex. 4 at 5. Petitioner admitted that he received cash
payments of $157,000 or $157,500 for illegally dispensing these controlled substances.
IG Ex. 5 at 3-4; IG Ex. 6 at 44; see also IG Ex. 4 at 19.

On August 18, 2015, the District Court entered a Judgment in a Criminal Case in which
it: accepted Petitioner’s guilty plea to Counts One and Four of the Indictment;
adjudicated Petitioner guilty of conspiracy to distribute and possess with intent to
distribute controlled substances in violation of 21 U.S.C. §§ 841(a) and 846; and
dismissed the other counts in the Indictment related to Petitioner. IG Ex. 7 at 1. The
District Court sentenced Petitioner to a 72-month term of imprisonment, three years of
supervised release after his period of incarceration, an individual forfeiture of $50,000,
and a forfeiture money judgment of $2,000,000 jointly and severally held against him and
his co-defendants. IG Ex. 7 at 2, 3, 8.

2. Petitioner must be excluded under 42 U.S.C. § 1320a-7(a)(4)
because he was convicted of a felony criminal offense related to
the unlawful distribution of a controlled substance.

The IG must exclude an individual from participation in all federal health care programs
if the individual has been convicted of a criminal offense consisting of a felony that
occurred after August 21, 1996, and which related to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance. 42 U.S.C. § 1320a-

T(a)(4).
Petitioner conceded that there is a basis for exclusion: “Accordingly, the undisputed facts
of this case demonstrate that the I.G. was required to exclude [Petitioner] pursuant to
section 1128(a)(4) of the Act. [Petitioner] does not contest the efficacy of this mandatory
exclusion by the I.G.” P. Br. at 3.

An individual is “convicted” of a criminal offense “when a judgment of conviction has
been entered against the individual . . . by a Federal, State, or local court... .” 42 U.S.C.
§ 1320a-7(i)(1). Further, an individual is also “convicted” of a criminal offense when “a
plea of guilty . . . by the individual . . . has been accepted by a Federal, State, or local
court.” Jd. § 1320a-7(i)(3). As previously discussed, Petitioner pled guilty to a criminal
offense, and the District Court accepted his plea and issued a judgment of conviction. IG
Ex. 5; IG Ex. 6 at 38, 46; IG Ex. 7. Accordingly, for purposes of exclusion, Petitioner
was “convicted” of a criminal offense.

The plea agreement states that Petitioner’s criminal conduct occurred between 2008 and
2009. IG Ex. 5 at 3. Therefore, Petitioner was convicted of an offense that occurred after
August 21, 1996.

Petitioner’s conviction constituted a felony offense. Petitioner was convicted of violating
21 U.S.C. §§ 841(a) and 846, punishable by a maximum term of imprisonment of not
more than 20 years. IG Ex. 5 at 1. Any offense that is not specifically classified in the
section defining it is classified as a class C felony if the maximum term of imprisonment
authorized is less than twenty-five years, but ten or more years. 18 U.S.C. § 3559(a)(3).
Therefore, Petitioner’s conviction of violating 21 U.S.C. §§ 841(a)(1) and 846 constitutes
a felony conviction for purposes of exclusion.

Finally, Petitioner’s conviction was related to the unlawful distribution and dispensing of
a controlled substance. Petitioner pled guilty to conspiracy to distribute and possess with
intent to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
IG Ex. 5 at 2-4; IG Ex. 6 at 41-46; IG Ex. 7 at 1. Petitioner specifically pled guilty to
dispensing prescriptions of OxyContin, hydrocodone, and alprazolam, controlled
substances, which were then distributed and sold on the illegal street market. IG Ex. 5 at
2-4; IG Ex. 6 at 41-46; see also IG Ex. 4 at 4-5. Petitioner’s stipulations during his guilty
plea and the District Court’s Judgment in a Criminal Case make it clear that Petitioner
unlawfully distributed and dispensed OxyContin, hydrocodone, and alprazolam,
controlled substances. Therefore, I conclude that each element under 42 U.S.C. § 1320a-
7(a)(4) is satisfied and that Petitioner must be excluded.

B. The presence of two aggravating factors and the absence of any mitigating
factors justify excluding Petitioner for a period of 18 years.
Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(4), Petitioner must be excluded for a minimum period of five years.

42 U.S.C. § 1320a-7(c)(3)(B). While the IG must impose the five-year minimum
mandatory term of exclusion, 42 U.S.C. § 1320a-7(c)(3)(B), the IG is authorized to
lengthen that term if certain aggravating factors exist. See 42 C.F.R. § 1001.102. Those
aggravating factors are detailed at 42 C.F.R. § 1001.102(b)(1)-(9). The IG added thirteen
years to Petitioner’s minimum mandatory five-year exclusion based on the presence of
two aggravating factors: 42 C.F.R. § 1001.102(b)(5) (the sentence imposed by the court
in this case included incarceration) and (b)(9) (an adverse action taken by a State board,
based on the same circumstances that serve as the basis for imposing the exclusion.). I
must uphold the IG’s determination as to the length of exclusion so long as it is not
unreasonable. 42 C.F.R. § 1001.2007(a)(1)(ii).

1. The District Court sentenced Petitioner to 72 months of
incarceration.

I conclude that an enlargement of Petitioner’s exclusion is not unreasonable given the
presence of the aggravating factor that Petitioner’s sentence included incarceration.
42 C.F.R. § 1001.102(b)(5). The District Court sentenced Petitioner to 72 months of
imprisonment. IG Ex. 7 at 2; IG Ex. 8 at 52.

Petitioner contests that a 72-month sentence is “lengthy.” P. Br. at 5-6. Petitioner asserts
that he was sentenced below the sentencing range in the federal sentencing guidelines,
and this should mitigate the length of exclusion. P. Br. at 8-9. I disagree. A prison
sentence of as little as nine months is considered to be relatively substantial for exclusion
purposes. Jason Hollady, M.D., DAB No. 1855 at 12 (2002). Petitioner’s 72-month
sentence is eight times longer than that and represents a substantial period of time, which
indicates the seriousness of his offense. This length of imprisonment strongly supports
the 18-year exclusion.

2. The Michigan Board of Pharmacy,’pursuant to a consent order
executed by Petitioner, suspended Petitioner’s pharmacist
license for a minimum of one year.

The Michigan Board of Pharmacy suspended Petitioner’s license in 2010 and then again
later in 2015. The earlier suspension was based substantively on the conduct for which
he was later convicted. The later suspension was based on his conviction. IG Ex. 3.

> The State of Michigan Department of Licensing and Regulatory Affairs, Bureau of
Health Care Services, Board of Pharmacy, Disciplinary Subcommittee is referred to as
the Michigan Board of Pharmacy.
The Michigan Board of Pharmacy ordered a license suspension “for a minimum period of
one (1) year” based on a stipulation from Petitioner. IG Ex. 3 at 1-2. The stipulation
stated that Petitioner did not contest the facts and law stated in the 2014 disciplinary
complaint. IG Ex. 3 at 4. Petitioner admitted in the stipulation that his conviction was
based on the same underlying behavior that resulted in a December 2010 license
suspension. The stipulation states, “[w]hile the 2009 complaint did not address
[Petitioner’s] conviction, as he had not been indicted at that time, it did cover the same
time frame and inappropriate dispensing practices as the indictment.” IG Ex. 3 at 5. The
complaint charged Petitioner with selling, prescribing, giving away or administering
drugs for other than lawful purposes. IG Ex. 3 at 7. Factually, the complaint alleges that
Petitioner was convicted of the criminal offense at issue in this case. IG Ex. 3 at

8. Petitioner also stipulated to the payment of a $10,000 fine prior to applying for
reinstatement. IG Ex. 3 at 2. Petitioner does not contest that his pharmacy license was
suspended for a year. Therefore, the aggravating factor listed at 42 C.F.R.

§ 1001.102(b)(9) is proven.

I conclude that an enlargement of Petitioner’s exclusion is not unreasonable given the
presence of this aggravating factor. Petitioner, however, contests that the suspension was
related to his criminal conviction because it involved a different set of circumstances.

P. Br. at 6-7. Petitioner’s argument fails in the face of his admission before the Michigan
Board of Pharmacy. IG Ex. 3 at 4, 5. Petitioner also asserts that his license had already
expired by the time he agreed to a one-year suspension and that Petitioner only
acknowledged by the suspension that he violated state law. The fact that Petitioner
allowed his license to lapse does not change the fact that the Michigan Board of
Pharmacy took an adverse action against him based on the same set of circumstances that
resulted in his conviction. 42 C.F.R. § 1001.102(b)(9).

Based on these facts, I conclude that the IG proved that Petitioner was subject to an
adverse action by a state agency that was based on the same set of circumstances that
formed the basis for the IG’s exclusion. 42 C.F.R. § 1001.102(b)(9). Accordingly, the
presence of this additional aggravating factor further justifies Petitioner’s exclusion for
an extended period of 18 years.

3. Petitioner did not prove the existence of any mitigating factors
that would justify a reduction in the length of exclusion
imposed by the IG.

Petitioner asserted that the District Court found that Petitioner had a mental, emotional,
or physical condition before or during the commission of his offense that lessened his
culpability, thereby qualifying as a mitigating factor under 42 C.F.R. § 1001.102(c)(2).
P. Br. at 4. Petitioner asserts that the criminal judgment ordered that Petitioner be
incarcerated at a facility with a drug treatment program (P. Br. at 13) and imposed
conditions on Petitioner’s ultimate supervised release. P. Br. at 14. I placed the burden
of proof for mitigating factors on Petitioner. April 6, 2016 Order § 8; 42 C.F.R.
§ 1005.15(c). I conclude Petitioner did not meet the burden of proof by a preponderance
of the evidence. 42 C.F.R. § 1005.15(d).

The relevant inquiry is whether Petitioner has proven that the District Court determined
that his drug problem reduced his culpability. Patel v. Shalala, 17 F. Supp. 2d 662, 667
(W.D. Ky. 1998) (‘Plaintiff has not provided any citation to the record in the criminal
proceeding where the court made any finding that plaintiff was less culpable for his
crimes due to a dependence on alcohol or drugs.”). As is made clear by 42 C.F.R.

§ 1001.102(c)(2), evidence of this mitigating factor will be considered only if “[t]he
record in the criminal proceedings, including sentencing documents, demonstrates that
the court determined that the individual had a mental, emotional or physical condition . . .
that reduced the individual’s culpability.” I have reviewed the record to determine not
only whether the sentencing judge expressly found reduced culpability due to Petitioner’s
drug problem, but also whether, in the absence of an express finding, there is sufficient
basis for inferring such a finding. See Farzana Begum, M.D., DAB No. 2726 at 9-10
(2016). I conclude that the District Court did not specifically state that it determined that
Petitioner’s culpability was reduced by Petitioner’s drug problem, and I cannot infer from
the sentencing judge’s statements during sentencing or the sentence imposed that he
made such a determination. In fact, the District Court concluded Petitioner was
personally culpable for his actions.

In Petitioner’s criminal case, the sentencing range should be 78-87 months under the
federal sentencing guidelines. IG Ex. 8 at 32, 35. The District Court reduced the
sentence to 72 months because that is what it gave Petitioner’s co-defendant. IG Ex. 8 at
50-51. Iam not certain why the sentencing judge reduced the co-defendant’s sentence,
but there is no evidence to prove or even to suggest that it was based on a finding of a
mental, emotional, or physical condition that lessened Petitioner’s culpability. In fact, the
sentencing judge was clear that he thought Petitioner very culpable. IG Ex. 8 at 47-51.

So the sentence that I am imposing needs to be sufficient to
recognize the enormity, the seriousness of behavior in which
you knowingly and willingly, even almost joyfully engaged,
according to the reports of your reaction, sir. You regret it
now, but the choice you made then has made you the person
that you are today. Choices have consequences, and you are
going to live with the consequences of your choices. Nobody
else is going to bear this burden as heavily as you.

IG Ex. 8 at 51 (emphasis added). Further, the sentencing judge described Petitioner’s
offense as an extraordinarily serious offense that devastated an entire community. Jd.
The District Court did order drug testing and prohibited Petitioner from using illegal
drugs (IG Ex. 8 at 52-54), but this is not the same as considering Petitioner’s drug
problem to be in mitigation of his culpability. The mere fact that the judge sentenced
Petitioner to a period of incarceration that was below the range suggested by the federal
sentencing guidelines, particularly when considered in the context of his comments
during sentencing, does not, in and of itself, mean that he made a finding of reduced
culpability due to his drug problem. I have considered the entire record before me and
the full transcript of the sentencing hearing, and find insufficient proof that the mitigating
factor at 42 C.F.R. § 1001.102(c)(2) applies in this case.

C. The length of Petitioner’s exclusion is within a reasonable range.

Petitioner argues that an 18-year exclusion is not reasonable. Petitioner cites to Raymond
Lamont Shoemaker, DAB No. 2560 (2014), where a 55-month prison sentence was found
to support a 10-year exclusion. Petitioner also argued that the 18-year exclusion is
punitive and seeks a 10-year exclusion. P. Br. at 16-17.

lam to determine if an 18-year exclusion is within a reasonable range. I note that the
sentencing judge stated that he was imposing a sentence “sufficient to recognize the
enormity, the seriousness of behavior in which [Petitioner] knowingly and willingly, even
almost joyfully engaged.” IG Ex. 8 at 51 (emphasis added). Further, the sentencing
judge described Petitioner as an “enthusiastic participant” that “down the line, caused the
death of a number of people.” IG Ex. 8 at 47, 51. The sentencing judge added:

This is an extraordinarily serious offense. It devastated an
entire community. Families were virtually wiped out by the
oxycodone wave that wasted this community with
[Petitioner’s] help to the tune of 15 million dollars of billings
over the course of several months. Millions of dollars spent
on these drugs, illegally distributed and to the tremendous ill-
effect to the community... .”

IG Ex. 8 at 51 (emphasis added).

When considering the length of exclusion, “[t]he evaluation does not rest on the specific
number of aggravating or mitigating factors or any rigid formula for weighing those
factors, but rather on a case-specific determination of the weight to be accorded each
factor based on a qualitative assessment of the circumstances surrounding the factors in
that case.” Begum, DAB No. 2726 at 2 (emphasis added). I conclude that Petitioner
directly betrayed his profession as a pharmacist and, due to greed, harmed countless
individuals. His actions show him to be extremely untrustworthy. Petitioner’s lengthy
prison sentence, underscored by the sentencing judge’s remarks, the suspension of his
license, and the absence of any mitigating factors, fully supports an 18-year exclusion.
10

In regard to Petitioner’s argument that the exclusion is punitive, it is well-settled that
exclusion is remedial in nature and serves to protect federally funded health care
programs from untrustworthy individuals. Manocchio v. Kusserow, 961 F.2d. 1539, 1542
(11th Cir. 1992).

D. The effective date of exclusion is January 20, 2016, and I have no authority
to modify that effective date.

Petitioner makes an equitable argument that the effective date of his exclusion should be
retroactive to March 21, 2013, the date he was subject to a similar exclusion imposed
upon him at his pre-trial release. P. Br at 17.

Exclusions are effective 20 days after the date of the notice issued by the IG. 42 C.F.R.
§ 1001.2002(b); see also 42 U.S.C. § 1320a-7(c)(1). When an exclusion is effective
before a decision is issued by an administrative law judge, as it is in this case, that
exclusion is “deemed to commence on the date such exclusion originally went into
effect.” 42 C.F.R. § 1005.20(b).

In the present matter, the IG issued the exclusion notice on December 31, 2015. IG Ex.
1 at 1. Therefore, Petitioner’s exclusion commenced 20 days later, on January 20, 2016.
I have no authority to change the effective date. See 42 C.F.R. § 1005.4(c)(1).

VI. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner for
18 years from participating in Medicare, Medicaid, and all federal health care programs
pursuant to 42 U.S.C. § 1320a-7(a)(4).

/s/
Scott Anderson
Administrative Law Judge

